Fourth Court of Appeals
                                San Antonio, Texas
                                      January 9, 2014

                                   No. 04-13-00720-CV

                                   Marilyn STEWART,
                                        Appellant

                                             v.

                             THE CITY OF SAN ANTONIO,
                                      Appellee

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-09344
                     Honorable Cathleen M. Stryker, Judge Presiding


                                      ORDER
       Appellant's motion for extension of time to file brief is hereby GRANTED. Appellant's
brief must be filed no later than February 10, 2014.




                                                  _________________________________
                                                  Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court